PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/035,365
Filing Date: 13 Jul 2018
Appellant(s): Harms, Oliver



__________________
Peter D. Sabido
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to Appellant's arguments (Ap. Br. p. 15) that “modifying the Morimoto device to include sensor sheet 120 of Goto would render the Morimoto device inoperable and unsatisfactory for its intended purpose of determining a force magnitude in each direction,” please note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the Office action does NOT purport to replace the push down button sensor of Morimoto with the rigid sensor of Goto.  Rather, the Office action presents Goto teaching two (2) things:  
First, Morimoto does not disclose the grid connection (i.e. columns and rows) between its electrodes.  Goto teaches an X-Y sensor comprising a grid of electrodes connected in row and columns.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the grid arrangement (i.e. 
Second, Morimoto does not disclose the vertical arrangement between the X-Y sensor unit, the Z sensor unit, and the transfer element.  Goto teaches the at least one transfer element (112) disposed vertically between all the capacitive X-Y sensor unit (120) and all of the Z sensor unit (113a, b).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to arrange the transfer element and sensors, as taught by Goto, in order to provide the desire profile (i.e. more vertical) and separation between the element, and thus [reduce] interference between the sensors.  
Please note that neither modification (i.e. the column and row connection, or the vertical arrangement) requires the X-Y sensor of Morimoto to be made rigid, nor to use the rigid sensor of Goto.  
In response to Appellant's arguments (Ap. Br. p. 17, 1st full paragraph) that “[m]odifying the Morimoto device to include rigid sensor sheet 120 of Goto would prevent vertical displacement of the electrode of that sensor sheet,” please note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the rejection does not propose to replace the X-Y sensor of Morimoto with a rigid sensor sheet.  Rather, that it would have been obvious to one having ordinary 
	In response to Appellant's arguments (Ap. Br. p. 17, 2nd paragraph) that “modifying the Morimoto device to position sensor sheet 120 of Goto above determining switch movable electrode E22 would render the Morimoto device unsatisfactory for its intended purpose of allowing switching from an off state to an on-state followed by measuring a force magnitude using the same force applied on a direction button,” please note that the Office action does not purport placing the sensor sheet 120 of Goto on the device of Morimoto.  Rather, that it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to arrange the X-Y sensor (10) of Morimoto at higher level than its Z-sensor (E13, E21, center), as taught by Goto.  Rising the X-Y sensor (10) of Morimoto with respect to the center Z sensor would not render it inoperable.  
	Please note that the annotated Figure provided by Appellant (Ap. Br. p. 19) again attempts to bodily incorporate the X-Y sensor of Goto into the device of Morimoto, which is NOT what the rejection purports.  
	In response to Appellant's arguments (Ap. Br. p. 20) that Morimoto and Goto do not disclose “a Z sensor unit which is arranged vertically below the at least one transfer element and spaced therefrom,” please note that Morimoto discloses (in Fig. 1) the Z 
Please note that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the claimed language does not require the transfer element to be space from the entire Z sensor unit.  
  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        


Conferees:

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833                                                                                                                                                                                                        

/SEUNGSOOK HAM/                                                                                                                                                                                                     Seungsook Ham 
TQAS, TC 2800


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.